Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
[AltContent: ]This Office action is in response to Applicant’s communication filed 07/16/2021 in response to the Office action dated 06/01/2021. Claims 1, 12 and 13 have been amended. No claim has been canceled. No new claim has been added. Claims 1-13 are pending in this application.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 12 and 13) “… receive, by the processor, dimensionally aware linkages in at least two dimensions including a time period and a location on a geospatial map;
identify, by the processor, at least one affinity cluster related to the dimensionally aware linkages in the at least two dimensions and aggregated data by performing at least one lookup linkage which matches at least one dimension of the at least two dimensions of the dimensionally aware linkages with the aggregated data; and
provide, by the processor, personalized content dynamically and in real-time with a high level of confidence,
wherein the processor comprises a profile crawler which is configured to self-learn based on behavioral patterns, the received dimensionally aware linkages, and the at least one affinity cluster,
the processor is further configured to increase a confidence level of the identified at least one affinity cluster for providing the personalized content in response to a number of matches of the at least one dimension of the dimensionally aware linkages exceeding a predetermined threshold,
the processor is configured to decrease the confidence level of the identified at least one affinity cluster for providing the personalized content in response to the 
the processor is configured to broaden a dimension of the dimensionally aware linkages in response to the dimension of the dimensionally aware linkages not exceeding the predetermined threshold and reevaluating the broader dimension to identify another affinity cluster.”

As dependent claims 2-11 depend from an allowable base claims, they are at least allowable for the same reasons as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153